              Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 1 of 16


     Ognian Gavrilov (SBN 258583)
1
     Sheila W. Pendergast (SBN 251562) (Designated counsel for service)
2    Michael Coleman (SBN 295462)
     GAVRILOV & BROOKS
3    2315 Capitol Avenue
     Sacramento, California 95816
4
     Telephone: (916) 504-0529
5    Email: ognian@gavrilovlaw.com
     Email: spendergast@gavrilovlaw.com
6    Email: mcoleman@gavrilovlaw.com
7
     Attorneys for Plaintiffs Disbar Corporation,
8    d.b.a. 58 Degrees & Holding Co.; Visage Salon LLC;
9    Sparkle Nail Bar Inc.; Kent C. Souza; Victoria Perry;
     Jewel Reyes; Bryan Cubillos
10

11
                                 UNITED STATES DISTRICT COURT
12
                                EASTERN DISTRICT OF CALIFORNIA
13

14
                                      (SACRAMENTO DIVISION)

15   DISBAR CORPORATION, d.b.a. 58                      No.
16
     DEGREES & HOLDING CO., a California
     corporation; VISAGE SALON LLC, a                   COMPLAINT FOR 42 U.S.C. § 1983 –
17   California limited liability company; SPARKLE      VIOLATION OF THE DUE PROCESS
     NAIL BAR INC., a California corporation;           OF THE FOURTEENTH
18
                                                        AMENDMENT; 42 U.S.C. § 1983 –
     KENT C. SOUZA, an individual; VICTORIA
19                                                      VIOLATION OF EQUAL
     PERRY, an individual; JEWEL REYES, an              PROTECTION CLAUSE OF THE
20   individual; BRYAN CUBILLOS, an individual,         FOURTEENTH AMENDMENT
21
               Plaintiffs,
22

23
         v.

24   GAVIN C. NEWSOM, in his official capacity
25   as Governor of the State of California; ERICA
     S. PAN, M.D., MPH, in her official capacity as
26
     Acting State Public Health Officer for the
27   California Department of Public Health;
     COUNTY OF SACRAMENTO –
28
     DEPARTMENT OF HEALTH SERVICES, a



                                              -Complaint, pg. 1-
            Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 2 of 16


     public entity; OLIVIA KASIRYE, M.D., M.S.,
1
     in her official capacity as Health Officer of the
2    County of Sacramento,
3

4                 Defendants.
5

6

7           Plaintiffs DISBAR CORPORATION, d.b.a. 58 DEGREES & HOLDING CO. (“58
8    Degrees”), VISAGE SALON LLC (“Visage”), SPARKLE NAIL BAR INC. (“Sparkle”),
9    KENT C. SOUZA (“Souza”), VICTORIA PERRY (“Perry”), JEWEL REYES, (“Reyes”), and
10   BRYAN CUBILLOS (“Cubillos”) hereby allege as follows:
11                                          INTRODUCTION
12          In March 2020, the State of California (“State”) and local governments within its
13   borders, including defendant County of Sacramento (“County”), began scrambling to formulate
14   a response to the novel coronavirus (“COVID-19”).              In those initial days and weeks,
15   government officials issued a host of restrictive orders which prevented citizens from leaving
16   their home for “non-essential” reasons, and prohibited businesses deemed “non-essential” to
17   infrastructure from operating.
18          As scientists, health officials and elected officials learned more about the virus,
19   restrictions began to ease. People were allowed out of their homes, and businesses were once
20   again allowed to operate, albeit with new health conscious restrictions in place.
21          From May until late November 2020, Californians, Sacramentans in particular, were
22   able to go about their daily lives and run their business in this “new normal.” Transmission
23   rates did not suddenly spike as a result of hair and nail salons reopening, or citizens’ enjoying
24   the company of one another at an outdoor cafe.
25          However, as the Thanksgiving holiday began to approach, health officials across the
26   country began to warn of a sudden and dramatic increase in COVID-19 infections and
27   hospitalizations if families congregated in large groups for the holiday. Exactly one-week after
28   the Thanksgiving holiday, the State issued a new Regional Stay at Home Order (“Regional




                                               -Complaint, pg. 2-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 3 of 16



1    Order”), which mandates that if Intensive Care Unit (“ICU”) capacity in a given region should
2    dip below 15%, citizens may no longer leave their homes for reasons not expressly approved by
3    the government. Likewise, all businesses not deemed “essential” by the State may not operate.
4            On December 9, 2020, the County of Sacramento (“County”) announced regional ICU
5    capacity dipped below 15%. In response, the County issued its own Order, which mirrors that
6    issued by the State.
7            As alleged herein, Defendants’ Orders are arbitrary, capricious, irrational, and not
8    reasonably tailored to achieve a compelling governmental interest. The Lock Down Orders are
9    draconian, dictatorial, and fundamentally un-American. The Shut Down Orders disregard the
10   science previously acknowledged and accepted by both the State and County.
11           Making matters worse, the State and County Orders have no defined end date. Without
12   immediate judicial intervention, these Orders shall stay in place until State and County, in their
13   sole and arbitrary discretion, determine otherwise.
14           While a temporary curb of fundamental constitutional freedoms might have been
15   momentarily tolerable during an initial period of heightened emergency, it has been nearly a
16   year since the coronavirus reached our shores. As the Honorable Justice Gorsuch recently
17   observed in Roman Catholic Dioceses of Brooklyn v. Cuomo, “Even if the Constitution has
18   taken a holiday during this pandemic, it cannot become a sabbatical.”
19                                           THE PARTIES
20           1.     Plaintiff DISBAR CORPORATION, d.b.a. 58 Degrees & Holding Co. is and
21   was at all material times herein a California corporation doing business in the County of
22   Sacramento.
23           2.     Plaintiff VISAGE SALON LLC is and was at all material times herein a
24   California limited liability company doing business in the County of Sacramento.
25           3.     Plaintiff SPARKLE NAIL BAR INC. is and was at all material times herein a
26   California corporation doing business in the County of Sacramento.
27           4.     58 Degrees, Visage, and Sparkle are collectively referred to herein as “Business
28   Plaintiffs.”




                                               -Complaint, pg. 3-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 4 of 16



1           5.      Plaintiff KENT C. SOUZA is and was at all material times herein an individual
2    residing and working in the County of Sacramento.
3           6.      Plaintiff VICOTRIA PERRY is and was at all material times herein an individual
4    residing and working in the County of Sacramento.
5           7.      Plaintiff JEWEL REYES is and was at all material times herein an individual
6    residing and working in the County of Sacramento.
7           8.      Plaintiff BRYAN CUBILLOS is and was at all material times herein an
8    individual residing and working in the County of Sacramento.
9           9.      Souza, Perry, Reyes, and Cubillos are collectively referred to herein as
10   “Individual Plaintiffs.”
11          10.     Defendant GOVERNOR GAVIN C. NEWSOM, named in his official capacity
12   (“Gov. Newsom”) is the Governor of the State of California (“State”) and is generally charged
13   with enforcing the laws of the State and issued the Orders at issue in this lawsuit.
14          11.     Defendant ERICA S. PAN, M.D., MPH, named in her official capacity
15   (“Dr. Pan”), is the Acting State Public Health Officer for the California Department of Public
16   Health and is generally charged with enforcing the laws regarding the public health of the State
17   of California and its residents, and issued the Orders at issue in this lawsuit including the
18   COVID-19 Stay-At-Home and Closure Orders as alleged more fully herein.
19          12.     Defendant COUNTY OF SACRAMENTO—Department of Public Health
20   (“County”) is a public entity operating and located in Sacramento County, and is generally
21   charged with enforcing the law regarding the public health of the County and its residents, and
22   issued the Orders at issue in this lawsuit including the COVID-19 Stay-At-Home and Closure
23   Orders as alleged more fully herein.
24          13.     Defendant OLIVIA KASIRYE, M.D., MS, named in her official capacity
25   (“Dr. Kasirye”), is the Health Officer of the County of Sacramento and is generally charged
26   with enforcing the laws regarding the public health of the County and its residents, and issued
27   the Orders at issue in this lawsuit including the COVID-19 Stay-At-Home and Closure Orders
28   as alleged more fully herein.




                                                -Complaint, pg. 4-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 5 of 16



1                                     JURISDICTION AND VENUE
2            14.     The court has original jurisdiction under 28 U.S.C. 1331, 1334(a)(3)(4), which
3    confer original jurisdiction on federal district courts to hear suits alleging the violation of rights
4    and privileges under the United States Constitution.
5            15.     Venue is proper in this judicial district pursuant to 28 U.S.C. 1391(b) because the
6    events giving rise to Plaintiffs’ claims occurred in this district.
7                                       FACTUAL ALLEGATIONS
8            A.      COVID-19 AND THE TIMELINE OF EVENTS
9            16.     One year ago—in December 2019—the State of California (“State”) began
10   working in close collaboration with the national Centers for Disease Control and Prevention
11   (CDC), with the United States Health and Human Services Agency, and with local health
12   departments to monitor and plan for the potential spread of COVID-19 to the United States after
13   the disease was first identified in Wuhan City, Hubei Province, China.
14           17.     In January 2020, the CDC activated its Emergency Response System to provide
15   ongoing support for the response to COVID-19 across the country. Around the same time, the
16   California Department of Public Health (“CDPH”) activated its Medical and Health
17   Coordination Center.
18           18.     On March 2, 2020, the Office of Emergency Services activated the State
19   Operations Center to support and guide state and local actions to preserve public health. CDPH
20   was in regular communication with hospitals, clinics and other health providers and provided
21   guidance to health facilities and providers regarding COVID-19.
22           19.     On March 4, 2020, Gov. Newsom issued a Proclamation of a State of
23   Emergency.
24           20.     On March 19, 2020, Newsom issued Order N-33-20, which required “all
25   individuals living in the State of California to stay home or at their place of residence except as
26   needed to maintain continuity of operations of the federal critical infrastructure sectors, as
27   outlined at https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.”
28




                                                 -Complaint, pg. 5-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 6 of 16



1           21.     Order N-33-20 further stated, “[I]n consultation with the Director of the
2    Governor’s Office of Emergency Services, I [Gov. Newsom] may designate additional sectors
3    as critical in order to protect the health and well-being of all Californians.”
4           22.     Order N-33-20 further stated, “The federal government has identified 16 critical
5    infrastructure sectors whose assets, systems, and networks, whether physical or virtual, are
6    considered so vital to the United States that their incapacitation or destruction would have a
7    debilitating effect on security, economic security, public health or safety, or any combination
8    thereof, I order that Californians working in these 16 critical infrastructure sectors may continue
9    their work because of the importance of these sectors to Californians’ health and well-being.”
10          23.     Finally, Order N-33-20 stated it was “being issued to protect the public health of
11   Californians. The California Department of Public Health looks to establish consistency across
12   the state in order to ensure that we mitigate the impact of COVID-19. Our goal is simple, we
13   want to bend the curve and disrupt the spread of the virus.”
14          24.     Implicit in Order N-33-20 was the right of Californians to leave their homes for
15   the limited purpose of obtaining groceries and other limited necessities of life, though such right
16   was not expressly enumerated.
17          25.     By order of the same day, Sacramento County issued its own order defining the
18   “Essential Activities” that individuals were permitted to engage in outside their residence.
19          26.     On May 4, 2020, the State modified its Executive Order by providing a four-
20   stage framework for reopening businesses, spaces and activities based on a risk assessment, and
21   giving more authority to local health officials to implement health measures less restrictive than
22   statewide public health measures.
23          27.     As part of the four-stage framework for reopening, Sacramento County
24   restaurants reopened for outdoor dining on May 22, 2020, the Friday before Memorial Day.
25          28.     On August 29, 2020, the State of California released its Blueprint for a Safer
26   Economy (“Blueprint”) to permit the reopening of certain businesses and activities.            The
27   Blueprint assigns every county in California a tier category based on its test positivity and
28




                                                 -Complaint, pg. 6-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 7 of 16



1    adjusted case rate for tier assignment. Two measures—case rate and test positivity—determine
2    when a county can move to a less restrictive tier.
3           29.     Pursuant to the Blueprint, when a county is in Tier 1, the most restrictive tier, the
4    only things that are totally closed are bars, breweries and distilleries that do not serve food, live
5    sports with audience, and amusement parks. In Tier 1, restaurants and wineries can remain
6    open outdoors with modifications. In Tier 1, hair salons and barber shops may remain open
7    indoors with modifications.
8           30.     On August 31, 2020, County implemented a health order that aligned with
9    California’s Blueprint.
10          31.     On November 9, the State announced an “emergency brakes action” that made it
11   easier to switch tiers more frequently, and to be moved back more than one tier at a time if
12   necessary.
13          32.     In mid-November, Sacramento County Department of Health Services Director
14   Dr. Peter Beilenson (“Dr. Beilenson”) publicly acknowledged in an interview with Capitol
15   Public Radio that data from contact tracing shows that “private gatherings and parties are
16   more likely to cause outbreaks than restaurants and gyms in Sacramento County.”
17   On November 13, in anticipation of the Thanksgiving holiday, CDPH issued its guidance for
18   private gatherings, and stated “Gatherings that occur outdoors are significantly safer than
19   indoor gatherings. All gatherings must be held outside in the Purple Tier.”
20          33.     On November 21, the State issued a Limited Stay-At-Home Order (“Limited
21   Stay-At-Home Order”), establishing a curfew between 10:00 p.m. and 5:00 a.m. for counties in
22   Tier 1. When the curfew is in place, all “non-essential” activities—as defined by the State—
23   were directed to stop.     The State attempted to justify this intrusive measure as follows:
24   “Interactions during these hours are usually social in nature, and reducing those interactions
25   helps reduce the spread of COVID-19.”
26          34.     On December 3, the State issued its current Regional Stay-At-Home Order
27   (“Regional Order”). The order separates California into 5 regions (Northern California, Bay
28   Area, Greater Sacramento, San Joaquin Valley, Southern California), and provides that when a




                                                -Complaint, pg. 7-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 8 of 16



1    region first falls below 15% adult ICU capacity, the Regional Order goes into effect the next
2    evening at 11:59 pm. When the order is in effect, “All gatherings with members of other
3    households are prohibited”; and “All individuals . . . shall stay home or at their place of
4    residence except as necessary to conduct activities associated with the operation, maintenance,
5    or usage of critical infrastructure” as unilaterally defined by the State.
6           35.     All restaurant dining, outdoors or indoors, is prohibited. However, even when
7    the Regional Order is in effect, gyms and fitness centers may operate outdoors, retail may
8    operate indoors, and workers supporting the entertainment industry, including craft services—
9    i.e., food catering services—and hair-and-makeup artists may operate indoors and outdoors.
10          36.     The Regional Order mandates: “Non-essential businesses, those that are NOT
11   defined as critical infrastructure, must close for in-person activities with the exception of retail.
12   Essential work is permitted to continue.” It further provides “state guidelines” for businesses
13   permitted to be open for combatting the spread of COVID-19.
14          37.     The Regional Order uses a different definition of “Essential Critical
15   Infrastructure Workers” which is broader than the 16 categories identified by the federal
16   government, and adopted in Newsom’s March 19 N-33-20 Order. The current list of “Essential
17   Critical Infrastructure Workers” specifically includes: “Workers supporting the entertainment
18   industries, studios, and other related establishments such as establishments that provide content
19   for professional broadcast, provided they follow COVID-19 public health guidance around
20   physical distancing.”
21          38.     On December 9, County issued Order Of The Health Officer Of The County Of
22   Sacramento Implementing The State Of California Regional Stay At Home Order And
23   Directing All Individuals Living In The County To Stay At Home Or At Their Place Of
24   Residence And Closing Certain Operations (“County Order”). The County Order states that the
25   County’s ICU capacity has fallen below 15%, thus triggering the State’s Regional Order, which
26   went into effect at 11:59 p.m. on Thursday December 10.
27          39.     On or about December 10, 2020, Dr. Beilenson sat for an interview with
28   National Broadcasting Company (“NBC”) local affiliate KCRA. The interviewer asked him




                                                 -Complaint, pg. 8-
             Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 9 of 16



1    why the ICU capacity is a concern. Dr. Beilenson stated: “what we want to avoid, which we
2    are actually not avoiding particularly, are cases where you have two severely ill or severely
3    injured people and you have to make a decision between who is going to go to the ICU and who
4    may not be able to go to the ICU. And that’s what we are trying to avoid with the stay-at-home
5    order. It’s not that 10% or 5% [ICU bed] availability is never heard of. For example,
6    during flu season we often get to 10% or 15% vacancy. But what we’re trying to do is keep it
7    from going over the line, if you will, until there is no beds available—in which case you have to
8    make very difficult decisions.”
9           40.     Dr. Beilenson expressly informed the State the outdoor dining in Sacramento
10   County should not be shut down when the Regional Order is in place, but his advice was
11   rejected.
12          B.      STATE AND COUNTY’S ORDERS ARE UNCONSTITUTIONAL
13          41.     The Regional and County Stay-At-Home Orders currently in place in
14   Sacramento County restrict Individual Plaintiffs’ right to move throughout the community. The
15   Stay-At-Home Orders prevent Individual Plaintiffs from meeting with small groups of friends
16   (even outdoors), small groups of family (even outdoors), and from travelling through the
17   community, unless such travel is for a specific state sanctioned purpose. If the State and County
18   do not designate and/or recognized Individual Plaintiffs’ movement outside the confines of their
19   own home, Plaintiffs’ activities are deemed “non-essential,” and thus, forbidden.
20          42.     Individual Plaintiffs all work for 58 Degrees. 58 Degrees is a wine bar and
21   restaurant. The customers at 58 Degrees patronize this landmark establishment for its dine-in
22   experience (including outdoor dining). It serves fine wine and food not conducive to pick-up
23   and carry-out orders. Accordingly, because the State and County Shut-Down Orders prevent
24   58 Degrees from offering inside and outside dining, 58 Degrees must shut-down until further
25   notice by State and County. Individual Plaintiffs, therefore are out of work.
26

27

28




                                               -Complaint, pg. 9-
              Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 10 of 16



1              43.    Perry is a member of the African American Community. Reyes and Cubillos are
2    members of the Latino community. 1 These communities are disproportionally impacted by the
3    Stay-At-Home and Shut Down Orders. Plaintiffs are informed and believe, and thereon allege
4    that State and County officials were aware that their Orders would have, and indeed do have, an
5    unfair and disproportionate impact on Minority Plaintiffs and those similarly situated. Minority
6    Plaintiffs are informed and believe, and thereon allege that the Stay-At-Home and Shut Down
7    Orders are the product of institutional racism, and that they and member of their communities
8    are unfairly targeted and disproportionally affected by the Stay-At-Home and Shut Down
9    Orders.
10             44.    As a result of State and County’s Stay-At-Home and Shut Down Orders,
11   Business Plaintiffs are forced to shut down their businesses indefinitely.           However, other
12   similarly situated businesses such as craft services and hair and makeup personnel who cater to
13   the entertainment industry are permitted to continue operating during this period.
14             45.    Business Plaintiffs are informed and believe, and thereon allege that State and
15   County, and those working on their behalf, specially exempted from the Stay-At-Home and
16   Shut Down Orders large institutional businesses and other smaller businesses which cater to and
17   are integral to the operation of large industries that have sway and political influence. Business
18   Plaintiffs are informed and believe, and thereon allege that because they cannot and do not
19   provide large campaign donations to State and County officials, State and County are unfairly
20   targeting and/or disregarding Business Plaintiffs, deeming them “non-essential,” and therefore,
21   not entitled to operate until further notice. Business Plaintiffs are informed and believe, and
22   thereon allege that the Stay-At-Home and Shut Down Orders are likely to prevent them from
23   reopening once State and County, in their sole and arbitrary discretion, decide to lift the Orders.
24             46.    Sparkle, like the majority of nail salons in the United States and California, is a
25   Vietnamese owned business. A recent study by the University of California, Los Angeles found
26

27

28
     1
         Perry, Reyes, and Cubillos are collectively referred to herein as “Minority Plaintiffs.”


                                                  -Complaint, pg. 10-
            Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 11 of 16



1    that nearly 80% of all nail salons are owned by Vietnamese immigrants and those of
2    Vietnamese decent.
3           47.      Sparkle is informed and believes, and thereon alleges that the Stay-At-Home and
4    Shut Down Orders are aimed at hurting and/or killing it and similarly situated Vietnamese
5    owned businesses. Indeed, in referring to persons who own these businesses, government
6    officials, including officials working on behalf of Defendants, have publicly referred to Asian
7    business owners as “yellow people” when discussing the impact the State and County Orders
8    will have on certain minority owned and minority run businesses. Sparkle is informed and
9    believes, and thereon alleges that the Stay-At-Home and Shut Down Orders are the product of
10   ingrained institutional racism.
11            FIRST CLAIM FOR VIOLATION OF SUBSTANTIVE DUE PROCESS
12                                           42 U.S.C. § 1983
13                                       (Against All Defendants)
14                                       (By Individual Plaintiffs)
15          48.      Individual Plaintiffs incorporate by reference, as if fully set forth herein, each
16   and every allegation contained in paragraphs 1 through 47 of this Complaint.
17          49.      State’s December 3, 2020 Regional Order and County’s December 9, 2020
18   County Order restrict Individual Plaintiffs’ right to freedom of movement throughout the
19   community. The right to travel through the community is a fundamental right guaranteed by the
20   Constitution.
21          50.      State and County’s Stay-At-Home Orders unreasonably and unconstitutionally
22   restrict Individual Plaintiffs’ freedom of movement and association. Pursuant to these Orders,
23   Plaintiffs may not leave their homes unless the purpose of movement is expressly sanctioned by
24   State and County, respectively.       Likewise, the Stay-At-Home Orders expressly prevent
25   Individual Plaintiffs from meeting with friends and/or family, even outside, in small gatherings,
26   unless expressly sanctioned by State and County, respectively.
27

28




                                               -Complaint, pg. 11-
            Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 12 of 16



1           51.      State and County’s repressive Stay-At-Home Orders are unprecedented in this
2    country. State and County’s Stay-At-Home Orders are more akin to the mandates issues by past
3    and current authoritarian dictators, unconstrained by any constitution or notions of liberty.
4           52.      Individual Plaintiffs have a protected liberty interest in their right to live without
5    arbitrary governmental interference.
6           53.      Individual Plaintiffs have a right to protection from arbitrary action of the
7    government.
8           54.      Substantive Due Process prevents the government from engaging in conduct that
9    “shocks the conscious” or that interferes with the concept of ordered liberty.
10          55.      The Lock Down Orders issued by State and County constitute irrational,
11   arbitrary and capricious conduct that interferes with Individual Plaintiffs’ liberty interests
12   protected by the due process clause of the Fourteenth Amendment to the United States
13   Constitution.
14          56.      Defendants’ actions constitute official policy, custom and practice of the State of
15   California and County of Sacramento. Defendants’ actions shock the conscience of the citizens
16   of this State and County.
17          57.      Defendants’ actions do not comport with traditional ideas of fair play and
18   decency.
19          58.      Individual Plaintiffs have the right to travel through the community and lawfully
20   meet with whom they please, free of governmental approval and interference.
21              SECOND CLAIM FOR VIOLATION OF SUBSTANTIVE DUE PROCESS
22                                              42 U.S.C. § 1983
23                                        (Against All Defendants)
24                                         (By Business Plaintiffs)
25          59.      Business Plaintiffs incorporate by reference, as if fully set forth herein, each and
26   every allegation contained in paragraphs 1 through 58 of this Complaint.
27          60.      State’s December 3, 2020 Regional Order and County’s December 9, 2020
28   County Order prevent Business Plaintiffs from operating their business. The right to earn a




                                                -Complaint, pg. 12-
            Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 13 of 16



1    living in one’s chosen profession is a fundamental right protected by the due process clause of
2    the Fourteenth Amendment to the United States Constitution.
3           61.     After issuing the initial shut down orders in March 2020, State and County eased
4    restrictions in May to allow Business Plaintiffs to operate, with modified restrictions in place
5    given the COVID-19 pandemic.
6           62.     Business Plaintiffs operated their respective businesses throughout the summer
7    months subject to these new guidelines, and did so without incident. The operation of Business
8    Plaintiffs’ respective businesses are not the source of the recent surge in COVID-19 throughout
9    California, or the recent dip in ICU capacity in the Region. To the contrary, ICU capacity
10   regularly drops below 15% during this time of year as a result of seasonal flu. There is no
11   rational basis between Defendants’ recent Closure Orders and the current dip in regional ICU
12   capacity.
13          63.     State and County officials agree, understand, and recognize that the source of the
14   recent surge in COVID-19 transmission, and the recent dip in regional ICU capacity, is not in
15   any way connected to operation of Business Plaintiffs’ respective businesses.
16          64.     State and County officials have not articulated any criteria guiding their
17   determination of what businesses are “essential,” and thus, may operate, and which business are
18   “non-essential,” and thus, may not operate.
19          65.     State and County officials’ determination of what constitutes an “essential”
20   business versus a “non-essential” business is irrational, arbitrary, and capricious.
21          66.     Business Plaintiffs have a right to protection from arbitrary action of the
22   government.
23          67.     Substantive Due Process prevents the government from engaging in conduct that
24   “shocks the conscious” or that interferes with the concept of ordered liberty.
25          68.     The Shut Down Orders issued by State and County constitute irrational, arbitrary
26   and capricious conduct that interferes with Business Plaintiffs’ liberty interests protected by the
27   due process clause of the Fourteenth Amendment to the United States Constitution.
28




                                                -Complaint, pg. 13-
              Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 14 of 16



1             69.   Defendants’ actions constitute official policy, custom and practice of the State of
2    California and County of Sacramento. Defendants’ actions shock the conscience of the citizens
3    of this State and County.
4             70.   Defendants’ actions do not comport with traditional ideas of fair play and
5    decency.
6                   THIRD CLAIM FOR VIOLATION OF EQUAL PROTECTION
7                                            42 U.S.C. § 1983
8                                       (Against All Defendants)
9                                        (By Business Plaintiffs)
10            71.   Business Plaintiffs incorporate by reference, as if fully set forth herein, each and
11   every allegation contained in paragraphs 1 through 70 of this Complaint.
12            72.   The Equal Protection Clause of the Fourteenth Amendment forbids the
13   government from denying “to any person within its jurisdiction the equal protection of the
14   laws.”
15            73.   State and County’s decision to classify Business Plaintiffs’ respective businesses
16   as “non-essential” and thus, unable to operate until further notice is arbitrary, irrational, and
17   capricious. Business Defendants are similarly situated with craft service businesses that cater to
18   the film and television industry, and with hair and make-up personnel who provide on-set
19   beautification services for actors and television broadcasters (“Entertainment Counterparts”).
20   While Entertainment Counterparts may operate while the State and County Orders are in effect,
21   Business Plaintiffs may not.
22            74.   There is no rational distinction between Entertainment Counterparts and
23   Business Plaintiffs. Thus, State and County’s Shut Down Orders violate the equal protection
24   clause of the Fourteenth Amendment to the United States Constitution.
25            75.   In issuing the State and County Shut Down Orders, Defendants disregarded the
26   science, and their own experts, as a knee-jerk reaction to the sudden but anticipated spike in
27   COVID-19 cases and hospitalizations following the Thanksgiving holiday. State and County’s
28




                                               -Complaint, pg. 14-
            Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 15 of 16



1    Orders serve no other purpose than to arbitrarily provide cover to politicians who wish to
2    demonstrate to the public that they have a plan, when no plan actually exists.
3            76.      Further, Business Plaintiffs are informed and believe, and thereon allege that
4    Defendants’ determination as to which business are “essential” versus “non-essential” is
5    political in nature. Defendants’ Shut Down Orders reward businesses, industries, and unions
6    that provide large campaign contributions to State and County officials. Business Plaintiffs are
7    informed and believe, and thereon allege that the Shut Down Orders are intended to punish, and
8    indeed do punish, smaller local businesses such as those owned and operated by Business
9    Plaintiffs which cannot and do not provide large campaign contributions to State and County
10   officials.
11                                        PRAYER FOR RELIEF
12   WHEREFORE, Plaintiffs pray for judgment in their favor, against Defendants jointly and
13   severally, and seek relief as follows:
14                 1. a Declaratory Judgment that issuance and enforcement of the Regional Order is
15                    unconstitutional for the reasons stated herein, and that the actions of State are
16                    unlawful and unconstitutional;
17                 2. a Declaratory Judgment that issuance and enforcement of the County Order is
18                    unconstitutional for the reasons stated herein, and that the actions of County are
19                    unlawful and unconstitutional;
20                 3. a Temporary Restraining Order enjoining State from enforcing the Regional
21                    Order, in particular the Lock Down Order and Shut Down Order;
22                 4. a Temporary Restraining Order enjoining County from enforcing the County
23                    Order, in particular the Lock Down Order and Shut Down Order;
24                 5. a permanent injunction to prohibit State from enforcing the Regional Order, in
25                    particular the Lock Down Order and Shut Down Order;
26                 6. a permanent injunction to prohibit County from enforcing the County Order, in
27                    particular the Lock Down Order and Shut Down Order;
28




                                                -Complaint, pg. 15-
          Case 2:20-cv-02473-TLN-DB Document 1 Filed 12/14/20 Page 16 of 16



1            7. a preliminary injunction to prohibit State from enforcing the Regional Order, in
2               particular the Lock Down Order and Shut Down Order;
3            8. a preliminary injunction to prohibit County from enforcing the County Order, in
4               particular the Lock Down Order and Shut Down Order;
5            9. a declaration that the rights of Plaintiffs and the citizens of California and
6               Sacramento County have been violated by the various actions of the Defendants
7               and that said Defendants are enjoined from engaging in such violations and
8               declaring them to be null and void ab initio;
9            10. award of costs and expenses, including reasonable attorneys’ fees under
10              42 U.S.C. §§ 1983 and 1988; and,
11           11. such other relief as this Court deems just and proper.
12

13
     DATED: December 14, 2020                            GAVRILOV & BROOKS
14

15
                                                             /s/Ognian Gavrilov
16                                                           /s/ Sheila W. Pendergast
                                                         By: /s/ Michael Coleman
17
                                                             Ognian Gavrilov
18                                                           Sheila W. Pendergast
                                                             Michael Coleman
19                                                           Attorneys for Plaintiffs
20
                                                             DISBAR CORPORATION d.b.a. 58
                                                             DEGREES & HOLDING CO.,
21                                                           VISAGE SALON LLC, SPARKLE
                                                             NAIL BAR INC., KENT C. SOUZA,
22                                                           VICTORIA PERRY, JEWEL REYES,
23
                                                             and BRYAN CUBILLOS

24

25

26

27

28




                                           -Complaint, pg. 16-
